             Case 1:18-cv-00201-CRH Document 34 Filed 09/01/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA

Maria De Jesus Harber,                              )
                                                    )
                 Plaintiff,                         )                ORDER
                                                    )
        vs.                                         )
                                                    )
Social Security Administration,                     )
Kililo Kijakazi, Acting Commissioner                )                Case No. 1:18-cv-201
of Social Security,1                                )
                                                    )
                 Defendant.                         )

        On August 23, 2021, plaintiff filed a Motion for Attorney’s Fees Pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Doc. No. 29). On August 31, 2021, the parties

filed a Stipulation for EAJA Attorney Fees. (Doc. No. 33). The court ADOPTS the parties’

stipulation (Doc. No. 33). Accordingly, the court ORDERS:

        1.       Plaintiff is awarded $3,000.00 for reasonable attorney’s fees and $16.26 in expenses,

                 under the EAJA.

        2.       Plaintiff is also awarded $400.00 for reimbursement of costs, which are payable by

                 the Department of Justice’s Judgment Fund.

        3.       In accordance with the EAJA and Astrue v. Ratliff, 560 U.S. 586 (2010), the EAJA

                 fee award is payable to Plaintiff as the litigant and subject to offset to satisfy any

                 preexisting debts that the litigant may owe to the United States.

        4.       Plaintiff’s Motion for Attorney's Fees Pursuant to the Equal Access to Justice Act

                 (Doc. No. 29) is deemed MOOT.


        1
           Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew Saul.

                                                        1
 Case 1:18-cv-00201-CRH Document 34 Filed 09/01/21 Page 2 of 2




IT IS SO ORDERED.

Dated this 1st day of September, 2021.

                                    /s/ Clare R. Hochhalter
                                    Clare R. Hochahlter, Magistrate Judge
                                    United States District Court




                                         2
